Citation Nr: 0918403	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-41 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right and left hip 
disabilities.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from August 1967 to 
April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in May 2007.  This matter was 
originally on appeal from rating decisions dated in October 
2001 and February 2004 of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Nashville, Tennessee.

In March 2009, the Board received additional evidence 
submitted by the Veteran without a waiver of RO 
consideration.  In April 2009, the Veteran's representative 
waived the right to have the additional evidence referred to 
the RO for review and preparation of a supplemental statement 
of the case (SSOC).  


FINDINGS OF FACT

1.  The Veteran's right and left hip disorders, status post 
replacements, are not related to active service.

2.  The Veteran's lumbar spine spondylosis with stenosis is 
not related to active service.


CONCLUSIONS OF LAW

1.  Right and left hip disorders were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A lumbar spine disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's May 2007 Remand, the Appeals 
Management Center (AMC) scheduled a VA examination, 
readjudicated the Veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below, and issued a supplemental statement of the case.  
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's May 2007 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008)

Letters dated in April 2001, October 2003, and July 2007 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2007 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

The July 2007 letter also advised the Veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
  
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done.  Although this letter was 
not sent prior to initial adjudication of the Veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the Veteran in February 2009.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in September 2008. 
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Initially, the Board notes that the Veteran contends that he 
injured his hips and back in service.  On his application for 
compensation received in March 1999, the Veteran stated that 
he injured his left hip and left knee in December 1967 when 
he fell approximately 25 feet from the top of a climbing rope 
during basic training.  In November 2000, the Veteran stated 
that as a result of an injury in basic training in October 
1967, he had osteoarthritis in his left hip and left lower 
back.  In March 2001, the RO received a statement in support 
of claim from the Veteran in which he contends that as a 
result of a fall approximately 25 feet from the top of a 
climbing rope in basic training, his left hip was injured and 
that osteoarthritis developed in the left hip and back.  

In May 2004, the Veteran testified that during physical 
training he was climbing ropes and he fell maybe fifteen feet 
and landed on his back.  The Veteran testified that it 
knocked the breath out of him for a minute and a couple of 
the guys picked him up.  He was asked if he was okay and he 
said, "Yeah, I'm fine."  The Veteran stated that although 
he was in serious pain, his first thought was, "I'm probably 
okay, but I just need to move on."  The Veteran stated that 
he started running, and it caught about three of four times, 
but he managed to get through the next two weeks.  The 
Veteran testified that he got out of basic in November 1967 
and went home for Christmas.  The Veteran testified that 
sometime in December 1967, he went to his family doctor 
because "this thing" locked up on him at home and he 
couldn't move.  The Veteran also testified that he did not 
remember having an examination at discharge and stated that 
he certainly would remember that.  

In June 2004, the RO received a statement from M.R.S. who 
stated that during basic training in September 1967, he 
witnessed the Veteran fall during a rope climb exercise and 
saw him limp back in line.  M.R.S. stated that for the rest 
of basic training, the Veteran walked with a decided slouch 
as he could not straighten up, and eight months later when 
they ran into each other in the Philippines, the Veteran 
still had the slouch and had gained a limp as if he could not 
stand or walk straight up.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a chronic hip or lumbar disorder is factually 
shown during service.  The Board concludes it was not. 

The Veteran's service treatment records indicate that the 
Veteran presented in January 1970 with complaints of 
recurrent lumbar back pain for three years.  The Veteran 
reported that the pain most severe in the morning and that 
his back "catches."  Some muscle spasms were noted.  The 
provider noted no previous H-10 or HR [hospital record] 
entries.  Physical examination showed full range of motion 
and minimal muscle spasm.  A bed board and back exercises 
were prescribed.

The Veteran presented in September 1970 with complaints of 
recurrent pain in lower back.  The Veteran reported that his 
back "catches" when he bent over.  The Veteran demonstrated 
only partial ability to stoop over upon examination.  The 
medical provider noted the previous entry in January 1970 on 
H-10 of similar complaint.  A bed board, exercises, and 
Robaxin were prescribed.

The Veteran presented in November 1970 with back pain.  It 
was noted that the Veteran had had quite a long history of 
complaints and noted that the Veteran was obviously in pain.  
The Veteran was referred to orthopedic emergency and 
prescribed Darvon and bed rest.
  
The November 1970 Orthopedic clinic record noted that the 
reason for request was that the Veteran had been troubled 
with occasional low back pain for the past two years 
presented with an acute low back pain that started after he 
got out of bed that morning and had lumbar scoliosis 
secondary to muscle spasms and was having difficulty walking.  
The examiner stated that he did not feel that this was an 
emergency but noted that the Veteran had right sided low back 
pain and some muscle spasm of moderate amount in the erector 
spinal groups causing some degree of scoliosis and some pain 
on straight leg raise.  The examiner stated that 
neurologically, the Veteran was within normal limits with no 
deficits noted.  The examiner stated that he would have 
appreciated x-rays from elsewhere if he had any but that 
lumbar and L5-S1 projections showed only lumbar scoliosis 
with no other abnormalities noted.  The examiner stated that 
he felt the Veteran should continue to be treated 
conservatively and should return to clinic for follow up in 
10 days.  Impression was lumbar back strain with erector 
spinal muscle spasm.    

The Board cannot conclude a "chronic" spine condition was 
incurred during service.  Treatment for a disorder in service 
cannot be considered treatment for a chronic disorder unless 
there is some indication that a chronic disorder exists.  
There is no indication in the treatment records that the 
Veteran's lumbar spine complaints were the result of a 
chronic lumbar spine disorder.  On the clinical examination 
for separation from service, the Veteran's spine was 
evaluated as normal.  Thus, there is no medical evidence that 
shows that the Veteran suffered from chronic lumbar spine 
disorder during service.

With respect to the Veteran's hips, the service treatment 
records are absent complaints, findings or diagnoses of any 
hip disorder during service.  On the clinical examination for 
separation from service, the Veteran's spine, other 
musculoskeletal and lower extremities were evaluated as 
normal.  Thus, there is no medical evidence that shows that 
the Veteran suffered from a chronic hip disorder during 
service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
arthritis in the record of the Veteran's left hip is dated in 
1997, more than 25 years after the Veteran's discharge from 
service, and the medical records diagnosing arthritis in the 
right hip and lumbar spine spondylosis are dated after 1997.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
Veteran's date of discharge in 1971 and 1997, the earliest 
date of any symptomatology of record, service connection is 
not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has current disabilities.  The September 2008 VA 
examiner diagnosed the Veteran with lumbar spine spondylosis 
and status post right and left hip replacements with limited 
motion.  Prior to hip replacement, the Veteran was diagnosed 
with severe osteoarthritis of both hips with complete erosion 
of the articular cartilage and erosion into the supra-ace 
tabular area of the left hip and essentially complete loss of 
joint space on the right.  The remaining question, therefore, 
is whether there is medical evidence of a relationship 
between the current disability and military service.

In support of his claim, the Veteran submitted a January 2004 
letter from Dr. T.A.R., which states that the Veteran had 
been a patient of his in the past, that the Veteran had 
bilateral hip replacements and back problems, and that he had 
been asked by the VA representatives whether an injury in 
basic training could have contributed to or been responsible 
for the Veteran's current musculoskeletal problems.  Dr. 
T.A.R. opined that it was as likely as not likely that the 
previous injury during basic training was responsible for the 
muscular conditions which the Veteran developed related to 
his back and total hip replacements.

In May 2007, the Board remanded the case for additional 
development to include providing the Veteran with a VA 
examination to determine the etiology of his bilateral hip 
and low back disorders.

The Veteran underwent VA examination in September 2008.  Dr. 
J.L., after review of the Veteran's claims file, interview 
with the Veteran, and examination of the Veteran, opined that 
it would be mere medical speculation to say that the 
Veteran's lumbar spine condition was the result of an injury 
during his active duty.  Dr. J.L. explained that the Veteran 
has generalized lumbar stenosis and spondylosis which is a 
chronic degenerative condition and not from acute trauma.  
Dr. J.L. also stated that the Veteran has degenerative 
arthritis of his hips noting that the Veteran could have a 
genetic component to his degenerative disease.  Dr. J.L. 
noted that there were too many factors that could lead to the 
diagnosis and thus he would need to speculate.  Dr. J. L. 
stated that he believed that the Veteran's hip conditions 
were less likely than not a result of his lower back 
condition and were not worsened by this condition.  He 
explained that degenerative arthritis of the hips is a common 
disorder among men the Veteran's age and that the fact that 
his condition is bilateral makes it less likely to be an 
isolated injury.  Dr. J.L. also noted that to state whether 
the Veteran's hip and back disorders were manifested within 
one year of his service discharge would also be speculation.  
Dr. J. L. stated that the Veteran's right and left hip 
disorders were less likely than not chronically worsened by 
the Veteran's low back disorder and less likely than not a 
result of his service period.

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the Veteran's 
bilateral hip and lumbar spine disabilities are related to 
service, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion with respect to the 
Veteran's hip disabilities over the treating physician's 
favorable medical opinion.  With regard to medical evidence, 
an assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Indeed, the courts have provided guidance for weighing 
medical evidence.  They have held, for example, that a post-
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

Dr. T.A.R. provides a nexus opinion for the Veteran's 
musculoskeletal problems without explaining a rationale for 
his opinion.  In addition, Dr. T.A.R. did not specifically 
identify any hip or lumbar spine diagnoses.  Further, Dr. 
T.A.R.'s opinion fails to take into account the relevant 
service treatment records on file which document the normal 
evaluation for the Veteran's spine at separation as well as a 
gap of more than twenty-five years for complaint of any hip 
or back pain.  Thus, the Board finds that the January 2004 
opinion of Dr. T.A.R. is not probative medical evidence.  

In comparison, the VA examiner's opinion was rendered only 
after review of the claims file and physical examination of 
the Veteran.  

With respect to the Veteran's lumbar spine disability, 
although the VA examiner does not provide a nexus opinion for 
the Veteran's lumbar spine disability, he does explain that 
it would be mere medical speculation to provide a nexus 
between the Veteran's lumbar spine condition and his active 
duty.  In this case, the statement by the VA examiner is 
neither favorable nor unfavorable to the claim for service 
connection for a lumbar spine disability.  Thus, with respect 
to the Veteran's lumbar spine disability, there is no 
competent favorable or unfavorable nexus opinion.  

In addition to the medical evidence, the Board has considered 
the Veteran's assertions advanced to support this claim 
including his testimony presented in May 2004 at the RO.  
Further, the Board has considered the Veteran's most recent 
argument in March 2009 in which contends that the scoliosis 
diagnosed during service caused uneven hips and leg length as 
shown in the records of the surgeons who performed hip 
replacements.  In addition, the Veteran stated that he denies 
that he was given a separation examination and notes that the 
examination report of record in January 1971 is dated months 
before his release in April 1971.  The Veteran noted that it 
was extremely doubtful that a condition which started with a 
long fall and lasted through November of 1970 would be gone 
by January 1971.  

The Board notes that the Veteran is competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while 
the Veteran may sincerely believe that his bilateral hip and 
lumbar spine disorders are related to his military service, 
as a lay person, he is not competent to render a medical 
diagnosis or etiological opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  With respect to the Veteran's 
contention that a separation examination was not performed, 
his service records show otherwise.  The examination facility 
is noted to be the USS Saint Paul, the Veteran's last duty 
assignment.  In addition, the Report of Medical Examination 
dated in January 1971 notes specific identifying body marks, 
scars, and tattoos that were not noted on his entrance 
examination report.  Thus, the Board finds the Veteran's 
assertions that he did not undergo a separation examination 
are not credible.  

The Board notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, as noted above, the medical evidence 
does not show treatment or diagnosis of hip or lumbar spine 
problems until more than twenty-five years after service.  

Thus, the record is absent evidence of in-service incurrence 
of a chronic right and left hip disorder, in-service 
incurrence of a chronic lumbar spine disorder, evidence of 
arthritis within a year following service, evidence of 
continuity of symptomatology, and competent medical evidence 
of a nexus between service and currently-diagnosed bilateral 
hip and lumbar spine disorders.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  


ORDER

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


